Case 2:18-cv-05032-SJF-AKT Document 31 Filed 09/30/19 Page 1 of 2 PageID #: 511




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

 KONSTANTINOS PANAGATOS,
                                                           CIVIL ACTION
                                   Plaintiff,
                                                           NO. 18-CV-05032[SJF/AKT]

                     -against-                             NOTICE OF DEFENDANT’S
                                                           MOTION FOR SUMMARY
                                                           JUDGMENT
 PETSMART, INC.,

                                   Defendant.

       PLEASE TAKE NOTICE that, upon the annexed Declaration of John M. Wutz, Esq. in

Support of Defendant’s Motion for Summary Judgment, sworn to on the 31st day of July, 2019

and the exhibits annexed thereto, Statement of Undisputed Material Facts, dated the 31st day of

July, 2019 and the accompanying Memorandum of Law in Support of Defendant’s Motion for

Summary Judgment, dated the 31st day of July, 2019, Defendant, PetSmart, Inc., by and through

its undersigned counsel, will move this Court before the Honorable Sandra J. Feuerstein,

U.S.D.J., at the United States Courthouse located at 100 Federal Plaza, Central Islip, New York

11722, on ______________________, 2019, at 9:30 a.m., pursuant to Federal Rules of Civil

Procedure Rule 56 for an Order dismissing the Summons and Complaint of Plaintiff,

Konstantinos Panagatos, dated May 10, 2018, as Defendant did not have notice of, either actual

or constructive, nor did it create, any transient substance that allegedly existed on the floor of

Defendant’s premises located at 3050 Middle Country Road, Nesconset, County of Suffolk, State

of New York, at any time prior to Plaintiff’s alleged accident on May 23, 2016.




                                                1
Case 2:18-cv-05032-SJF-AKT Document 31 Filed 09/30/19 Page 2 of 2 PageID #: 512




       PLEASE TAKE FURTHER NOTICE that Defendant, PetSmart, Inc., requests oral

argument on its motion.


                               THE CHARTWELL LAW OFFICES, LLP


Dated: July 31, 2019           BY:      /s/ John M. Wutz
                                     John M. Wutz, Esq.
                                     Andrew J. Furman, Esq.
                                     One Battery Park Plaza, 35th Floor
                                     New York, New York 10004
                                     P: (212) 968-2300
                                     F: (212) 968-2400
                                     jwutz@chartwelllaw.com
                                     afurman@chartwellaw.com

                                     Attorneys for Defendant,
                                     PetSmart, Inc.




                                          2
